                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

GLADYS E. KATSIAFAS,
    Plaintiff,

v.                                                       Case No: 2:19-cv-822-FtM-60MRM

C. R. BARD, INC.,
       Defendant.
_______________________________________

          ORDER GRANTING IN PART, AND DENYING IN PART,
       “DEFENDANT C. R. BARD’S MOTION TO EXCLUDE OR LIMIT
       THE OPINIONS AND TESTIMONY OF LENNOX HOYTE, M.D.”

       This matter is before the Court on “Defendant C. R. Bard’s Motion to Exclude

or Limit the Opinions and Testimony of Lennox Hoyte, M.D.” and its memorandum

in support, filed by counsel on August 15, 2019. (Docs. 62; 63). On August 29, 2019,

Plaintiff Gladys Katsiafas filed her response in opposition to the motion. (Doc. 65).

On September 16, 2019, Defendant filed a reply. (Doc. 69). On January 28, the

Court held a hearing to address this matter. See (Doc. 104). After reviewing the

motion, response, reply, arguments, court file and record, the Court finds as follows:

                                        Background

       This case is one of thousands of similar cases filed since approximately

October 2010. 1 Plaintiff Gladys Katsiafas directly filed this product liability case in


1In the seven MDLs, over 100,000 cases have been filed, approximately 15,000 of which are in the
Bard MDL. See MDL 2187 (C.R. Bard) Member List of Cases,
https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2187; MDL 2325 (American Medical
Systems) Member List of Cases, https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2325;
MDL 2326 (Boston Scientific) Member List of Cases,
https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2326; MDL 2327 (Johnson & Johnson,
Ethicon) Member List of Cases, https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2327;
MDL 2387 (Coloplast) Member List of Cases,

                                           Page 1 of 9
the Southern District of West Virginia as part of the multidistrict litigation (MDL)

entitled In re: C. R. Bard, Inc., Pelvic Repair Sys. Prods. Liab. Litig., MDL No. 2187.

The case was not resolved by the MDL transferee court (MDL court), and it was

transferred at the conclusion of the coordinated pretrial proceedings as part of Wave

9.

       On June 8, 2009, Plaintiff was implanted with the Avaulta Solo Anterior

Synthetic Support System (Avaulta) device at a hospital in Cape Coral, Florida.

The Avaulta was designed and manufactured by Defendant. On September 11,

2009, her doctor performed a revision surgery and removed the Avaulta. On July

11, 2017, a second revision surgery was performed.

       On June 6, 2013, Plaintiff filed suit directly in the MDL using a short-form

complaint, alleging the following claims: Negligence (Count I), Strict Liability –

Design Defect (Count II), Strict Liability – Manufacturing Defect (Count III), Strict

Liability – Failure to Warn (Count IV), Breach of Express Warranty (Count V),

Breach of Implied Warranty (Count VI), and Punitive Damages (Count VII).

       In the motion before this Court, Defendant raises various Daubert 2

challenges to the proposed testimony of Dr. Lennox Hoyte, M.D. (“Dr. Hoyte”). This

is not the first case where Dr. Hoyte has been proposed as an expert witness. And

this is not the first time Defendant has raised similar Daubert challenges to his




https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2387; MDL 2440 (Cook Medical)
Member List of Cases, https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2440; and
MDL 2511 (Neomedic) Member List of Cases,
https://www.wvsd.uscourts.gov/caselist/caseviewlist.aspx?mdl=2511.
2 Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).


                                           Page 2 of 9
testimony. Indeed, at earlier points in the MDL litigation, Defendant made some of

the exact same Daubert arguments they make here in an attempt to exclude Dr.

Hoyte’s opinions. Nonetheless, Dr. Hoyte was previously qualified as an expert

witness in the MDL litigation. See, e.g., In re C. R. Bard, Inc., Pelvic Repair Sys.

Prod. Liab. Litig., No. MDL 2187, 2018 WL 4220671, at *3–5 (S.D.W. Va. Sept. 5,

2018); In re C.R. Bard, Inc., 948 F. Supp. 2d 589, 622–27 (S.D.W. Va. 2013). In fact,

Dr. Hoyte testified in at least one of the bellwether trials, where it appears he was

allowed to offer many of the same expert opinions that Defendant argues in the

instant motion should be precluded by Daubert. That trial resulted in a jury

verdict in favor of the plaintiff, which was subsequently affirmed by the Fourth

Circuit Court of Appeals. See In re C.R. Bard, Inc., MDL. No. 2187, Pelvic Repair

Sys. Prod. Liab. Litig., 810 F.3d 913, 930 (4th Cir. 2016) (reviewing the expert

evidence presented by the plaintiff as to the design defects, including the testimony

of Dr. Lennox Hoyte).

                                   Legal Standard

      An expert witness may testify in the form of an opinion if “(a) the expert’s

scientific, technical, or other specialized knowledge will help the trier of fact to

understand the evidence or to determine a fact in issue; (b) the testimony is based

on sufficient facts or data; (c) the testimony is the product of reliable principles and

methods; and (d) the expert has reliably applied the principles and methods to the

facts of the case.” Fed. R. Evid. 702; see also Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579, 597 (1993).



                                        Page 3 of 9
      Functioning as a gatekeeper, the district court plays an important role by

ensuring that all scientific testimony is relevant and reliable. See In re C.R. Bard,

Inc., 948 F. Supp. 2d at 601. Although Daubert references specific factors for the

district court to consider when evaluating relevancy and reliability, “[t]he inquiry to

be undertaken by the district court is a flexible one focusing on the principles and

methodology employed by the expert, not on the conclusions reached.” Id. at 601–02

(internal quotations and citations omitted).

      In several Daubert motions – including the instant motion – “a specific

scientific methodology comes into play, dealing with differential diagnoses or

etiologies.” See id. As the MDL court explained, a differential diagnosis is a

scientific technique where the expert identifies the cause of a medical problem by

“eliminating the likely causes until the most probable one is isolated.” See id.

(quoting Westberry v. Gislaved Gummi AB, 178 F.3d 257, 262 (4th Cir. 1999)). “A

reliable differential diagnosis passes scrutiny under Daubert. An unreliable

differential diagnosis is another matter” and may be excluded. Id. However, a

district court should not exclude a medical expert’s opinions if he or she has “failed

to rule out every possible alternative cause of a plaintiff’s illness.” Id. (quoting

Westberry, 178 F.3d at 265–66). Instead, “the alternative causes . . . affect the

weight that the jury should give the expert’s testimony and not the admissibility of

that testimony,” unless the expert is unable to offer any explanation for his or her

causation opinion in light of the alternative causes offered by the opposing party.

Id. (quoting Westberry, 178 F.3d at 265–66).



                                        Page 4 of 9
                                       Analysis

      Plaintiff offers Dr. Hoyte as an expert in the areas of urogynecology and

female pelvic medicine and reconstructive surgery, and he has been designated to

provide both general and case specific expert testimony. See (Doc. 62-1). Defendant

seeks to exclude Dr. Hoyte’s opinions regarding: (1) general opinions about Bard

and the Avaulta, including those regarding the FDA or regulatory actions; (2)

specific causation, including that the Avaulta caused or contributed to Plaintiff’s

purported mesh erosion, bleeding, chronic pelvic pain, bladder control problems,

bowel control problems, and dyspareunia, along with any opinions as to Plaintiff’s

prognosis; (3) safer alternatives to the Avaulta; and (4) the instructions for use

(IFU) associated with the Avaulta, specifically that the IFU does not appropriately

disclose the risks of the Avaulta. Plaintiff opposes the motion, arguing that each of

these opinions is admissible. As explained below, Defendant’s motion is granted in

part and denied in part.

General Opinions about Bard and the Avaulta

      Defendant seeks to exclude all of Dr. Hoyte’s general opinions for the reasons

set forth in its Wave 9 motion to exclude the same. Dr. Hoyte was disclosed as a

general causation expert, and the MDL court previously made several rulings

concerning his general causation testimony. See generally In re C. R. Bard, Inc.,

Pelvic Repair Sys. Prod. Liab. Litig., MDL No. 2187, 2018 WL 4220671, at *3–5; In

re C.R. Bard, Inc., 948 F. Supp. 2d at 622–27. The Court finds these rulings

persuasive and adopts them herein. Consequently, Defendant’s request to exclude



                                       Page 5 of 9
Dr. Hoyte’s general opinions is granted in part and denied in part. Dr. Hoyte is

permitted qualified to give opinions regarding biomechanics and biomechanic

analysis, the characteristics of polypropylene, and product design. Dr. Hoyte is not

permitted to give opinions on Defendant’s marketing of the Avaulta device, or the

purpose of FDA labeling requirements and the ways in which Defendant allegedly

failed to satisfy those requirements.

Specific Causation Opinions and Prognosis

      Defendant also seeks to exclude all of Dr. Hoyte’s opinions regarding specific

causation as unsupported by the record and based on an unreliable methodology.

Defendant specifically argues that Dr. Hoyte’s opinions are based on a deficient and

unreliable differential diagnosis because he failed to address multiple alternative

causes for each of the medical conditions that he claims are attributable to the

Avaulta.

      Upon review of the record, including Dr. Hoyte’s expert report and deposition,

the Court finds that Dr. Hoyte has conducted a “sufficiently reliable differential

diagnosis” to support his case-specific opinions. See (Docs. 62-2; 62-3); In re C.R.

Bard, Inc., 948 F. Supp. 2d at 627 (finding that Dr. Hoyte performed a sufficiently

reliable differential diagnosis where he ruled out any fault of the surgeon and

effectively ruled out “other possibilities by suggesting that, to a reasonable degree of

medical certainty, the complications experienced by the bellwether plaintiffs are so

consistent with those that Dr. Hoyte has observed and experienced that nothing

other than the mesh could be the cause”). As such, the Court finds that Dr. Hoyte’s



                                        Page 6 of 9
opinions – including his opinions on design defects and Plaintiff’s prognosis – are

supported by the record, sufficiently reliable, and admissible. Defendant’s request

to exclude all of Dr. Hoyte’s specific causation opinions is denied.

Safer Alternatives to the Avaulta

      Defendant argues that Dr. Hoyte’s opinion that there were safer alternatives

to the Avaulta to treat Plaintiff should be excluded. The Court disagrees. First, Dr.

Hoyte is not required to personally test any or all of the “safer alternatives” to the

Avaulta for his opinions to be admissible. As the MDL court explained, Dr. Hoyte

“clearly has knowledge of Avaulta products and the design of Avaulta products.” In

re C.R. Bard, Inc., 948 F. Supp. 2d at 624. Dr. Hoyte is qualified “by knowledge,

skill, experience, training, or education to opine as to the design of Avaulta mesh

products,” regardless of whether he personally tested any of the alternative designs.

See id. at 624–25.

      Second, Dr. Hoyte’s opinions on safer alternatives are relevant to this

litigation. In other cases in this MDL, plaintiffs have been able to present expert

evidence on safer alternative designs, including that the Avaulta product could have

been designed with “polypropylene mesh with larger pores,” or “rounder, thinner

arms,” or that the mesh could have been constructed with “native tissue.” See

Dalton v. C. R. Bard, Inc., No. 3:19-CV-2484-D, 2020 WL 1307965, at *10–11 (N.D.

Tex. Mar. 19, 2020); Dahse v. C. R. Bard, Inc., No. 2:12-CV-02701, 2016 WL

7155770, at *4 (S.D. Va. Dec. 7, 2016). Consequently, Defendant’s request to

exclude Dr. Hoyte’s opinions as to safer alternatives is denied.



                                       Page 7 of 9
Instructions for Use

      Defendant argues that the Court should preclude Dr. Hoyte from rendering

opinions concerning the Avaulta Instructions for Use (IFU). The MDL court

previously found that Dr. Hoyte is “qualified to testify about whether the risks he

perceives are in fact warned about in the IFU.” In re C. R. Bard, Inc., Pelvic Repair

Sys. Prod. Liab. Litig., No. MDL 2187, 2018 WL 4220671, at *5. However, Judge

Goodwin found that Dr. Hoyte – without additional expertise in the specific area of

product warnings – is not qualified to opine on the adequacy of the warnings. See

id. The Court sees no reason to depart from these rulings and adopts them herein.

Consequently, Bard’s motion is granted in part, and denied in part, as to Dr.

Hoyte’s opinions concerning the Avaulta IFU.

Other Opinions

      Defendant asserts that Dr. Hoyte has either conceded that he will not

provide, or has not provided opinions concerning: (1) the amount of damages that

Plaintiff should be awarded; (2) the reasonableness or necessity of Plaintiff’s

medical bills or the cost of Plaintiff’s care; (3) whether Plaintiff’s vulvar nevus was

caused by the Avaulta; (4) any opinion not set forth in his expert report or any

differential diagnosis not set forth therein; (5) internal corporate documents; and (6)

biomechanical testing that was done on the Avaulta. Defendant contends that Dr.

Hoyte is not qualified to opine on any of these matters. In response, Plaintiff argues

that Dr. Hoyte should be permitted to give opinions on these issues in this case.




                                       Page 8 of 9
      After consideration, the Court denies without prejudice Defendant’s request

to exclude these opinions. This ruling does not preclude Defendant from objecting

to or challenging Dr. Hoyte’s opinions on these issues if offered at trial.

      Accordingly, it is

      ORDERED, ADJUDGED and DECREED:

      “Defendant C. R. Bard’s Motion to Exclude or Limit the Opinions and

Testimony of Lennox Hoyte, M.D.” is hereby GRANTED IN PART and DENIED

IN PART, as set forth herein.

      DONE and ORDERED in Chambers, in Fort Myers, Florida, this 9th day of

April, 2020.




                                            TOM BARBER
                                            UNITED STATES DISTRICT JUDGE




                                       Page 9 of 9
